Exhibit 10.1

THIRD CONSOLIDATED AMENDATORY AGREEMENT

This Third Consolidated Amendatory Agreement (“Amendment”) is made and entered
into as of September 30, 2009, by and between WELLS MID-HORIZON VALUE - ADDED
FUND I, LLC, a Georgia limited liability company, whose address is 6200 The
Corners Parkway, Suite 250, Norcross, Georgia 30092 (“Borrower”), and BANK OF
AMERICA, N.A., a national banking association (as successor by merger to LaSalle
Bank National Association), whose place of business is Bank of America Plaza,
Suite 600, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, Attn: Commercial
Real Estate Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Borrower, have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower (as amended and as it may hereafter be further
amended, modified, supplemented, restated, extended, or renewed and in effect
from time to time, the “Credit Agreement”), which Credit Agreement sets forth
the terms and conditions of a loan from Administrative Agent and Lenders to
Borrower in an amount up to Twenty-Five Million and No/100 Dollars
($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure, inter alia, the Loan, Borrower or one or more of its
Subsidiaries (as defined in the Credit Agreement) has made, executed, and
delivered to Administrative Agent for the benefit of Lenders one or more
mortgages, deeds of trust, leasehold mortgages or similar security instruments
granting Administrative Agent a lien on certain real property owned, directly or
indirectly, by Borrower or such Subsidiary (each such security instrument, as so
amended, and as it may hereafter be renewed, extended, supplemented, increased
or modified and in effect from time to time, and all other security instruments
given in substitution therefor, or in modification, renewal or extension
thereof, in whole or in part, is herein called the “Mortgage”);

WHEREAS, the Loan, as extended, will mature on September 30, 2009, and Borrower
has requested that Administrative Agent and Lenders extend the maturity date and
make certain other amendments to the Credit Agreement; and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Credit
Agreement and the other Loan Documents as hereinafter provided.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

 

PAGE  1



--------------------------------------------------------------------------------

1.     Amendment of Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a)         The definitions of “Borrowing Base Asset Value”, “Borrowing Base
Property”, “Borrowing Base Property Conditions”, “Borrowing Base Requirements”,
“Non-Use Fee Rate”, “Revolving Loan Availability” and “Revolving Outstandings”
set forth in Section 1.1 of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

Borrowing Base Asset Value means intentionally deleted.

Borrowing Base Property means intentionally deleted.

Borrowing Base Property Conditions means intentionally deleted.

Borrowing Base Requirements means intentionally deleted.

Non-Use Fee Rate means intentionally deleted.

Revolving Loan Availability means intentionally deleted.

Revolving Outstandings means intentionally deleted.

All references in the Credit Agreement to “Borrowing Base Asset Value”,
including without limitation the references thereto in Section 11.14.1, shall
hereafter be a reference to “Mortgage Collateral Asset Value” (as defined
below). All references in the Credit Agreement to “Borrowing Base Property”
shall hereafter be a reference to “Mortgage Collateral” (as defined below).

(b)         The definition of “Collateral” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

Collateral means all assets pledged as security for the Loan including, without
limitation, the Mortgage Collateral.

(c)         The definition of “Loan or Loans” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

Loan or Loans means the term loan by Administrative Agent to Borrower, in the
maximum amount of $23,500,000.00.

(d)         The following definition of “Mortgage Collateral” is hereby inserted
in Section 1.1 of the Credit Agreement immediately following the definition of
“Mortgage”:

Mortgage Collateral means all Real Property Assets that are pledged by a
Mortgage as security for the Loan.

(e)         The following definition of “Mortgage Collateral Asset Value” is
hereby inserted in Section 1.1 of the Credit Agreement immediately following the
definition of “Mortgage Collateral”:

Mortgage Collateral Asset Value means, for any determination date, the aggregate
for all of the Mortgage Collateral of the most current “as is” Appraised Value
for each such Real Property Asset as it appears in the most recent appraisal
approved by the Administrative Agent for such Real Property Asset.

 

PAGE  2



--------------------------------------------------------------------------------

(f)         The definition of “Pro Rata Share” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

Pro Rata Share means with respect to a Lender’s obligation to make Loans,
participate in Letters of Credit, reimburse the Issuing Lender, receive payments
of principal, interest, fees, costs, and expenses with respect thereto, and with
respect to all other matters as to a particular Lender, (x) prior to the
Commitment being terminated or reduced to zero, the percentage obtained by
dividing (i) such Lender’s Commitment by (ii) the aggregate Commitment of all
Lenders, and (y) from and after the time the Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s outstanding Loans plus such Lender’s
obligations under any Letters of Credit, by (ii) the aggregate unpaid principal
amount of all Loans plus the Stated Amount of all Letters of Credit.

(g)         The definition of “Revolving Commitment” set forth in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety. All references in the
Credit Agreement to “Revolving Commitment” shall hereafter be a reference to
“Commitment” as defined therein.

(h)         The definition of “Revolving Loan” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety. All references in the Credit
Agreement to “Revolving Loan” shall hereafter be a reference to “Loan” as
defined herein.

(i)          The definition of “Termination Date” set forth in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

Termination Date means the earlier to occur of (a) November 30, 2009, or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

(j)          Section 2.1.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

2.1.1      Loan Commitment. Company hereby acknowledges that each Lender has
fulfilled its Commitment. The Loan shall not be a “revolving loan”. Any amounts
repaid under the Loan cannot be re-borrowed.

(k)         Section 2.8 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

2.8         Appraisals. From time to time, Administrative Agent may request from
the Company, or may obtain on its own (at the Company’s expense), new appraisals
with respect to any Mortgage Collateral or any Real Property Asset which has
been offered by Company as collateral for the Loan; provided, however, that
Company shall not be responsible for providing or obligated to pay for more than
one appraisal per year with respect to any Mortgage Collateral unless (x) an
Event of Default has occurred and is continuing, or (y) the latest appraisal for
any such Real Property Asset demonstrates a material decline in the Appraised
Value of such Real Property Asset as compared to the Appraised Value of such
Real Property Asset in effect prior to the latest appraisal, in which case the
Administrative Agent may continue to obtain appraisals for such Real Property
Asset free of such annual restriction until such time as the Administrative
Agent is satisfied, in its sole discretion, that the Appraised Value of such
Real Property Asset has stabilized or improved. For the avoidance of doubt, all
such appraisals shall include both an “as is” Appraised Value and a “stabilized”
Appraised Value for each Real Property

 

PAGE  3



--------------------------------------------------------------------------------

Asset included in such appraisal. All such appraisals shall be in form and
substance acceptable to the Administrative Agent. The amounts that appear in
such new appraisals shall be used to determine the Company’s compliance with the
terms and conditions hereof, including compliance with all financial covenants.
The Company may submit supplemental appraisals to the Administrative Agent from
time to time with respect to a Real Property Asset. The Administrative Agent, in
its reasonable discretion, may reject such additional or supplemental appraisal
and decline to use amounts set forth therein to determine the Company’s
compliance with this Agreement.

(l)         Section 5.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

5.1        Intentionally deleted.

(m)       Section 6.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

6.1        Intentionally deleted.

(n)        Section 6.2.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

6.2.2     Mandatory Prepayments.

    (a)         If on any day the outstanding principal balance of the Loan
exceeds the Commitment, the Company shall immediately prepay Loans in an amount
sufficient to eliminate such excess.

    (b)         For so long as the Company is in violation of the Company
Portfolio Requirements, (i) all amounts on deposit in the Company’s and its
Subsidiaries’ deposit accounts maintained with Administrative Agent in
accordance with Section 10.10 shall be applied in payment of the Obligations and
(ii) the Company shall arrange for all amounts received by the Company in
respect of any Mortgage Collateral (including, without limitation, all rental
payments) to be deposited into the Company’s and its Subsidiaries’ deposit
accounts maintained by Administrative Agent in accordance with Section 10.10 for
application to the Obligations.

(o)       Section 10.1.3 of the Credit Agreement is hereby amended by deleting
sub-sections (ii) and (iii) thereof in their entirety and renumbering
sub-sections (iv) and (v) accordingly.

(p)       Section 13.2 of the Credit Agreement is hereby amended by deleting the
fifth sentence thereof in its entirety.

(q)       Annex A of the Credit Agreement is hereby deleted in its entirety and
substituted in place and in stead thereof is Annex A attached hereto and
incorporated herein by reference.

(r)        Exhibit B of the Credit Agreement is hereby deleted in its entirety
and substituted in place and in stead thereof is Exhibit B attached hereto and
incorporated herein by reference.

 

PAGE  4



--------------------------------------------------------------------------------

2.         Amendment of Loan Documents. The Loan Documents are further amended
hereby such that all references therein to the “Note”, the “Credit Agreement”,
the “Mortgage”, and the “Loan Documents” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Borrower and
Administrative Agent.

3.         Releases. Administrative Agent shall not release the lien of any
Mortgage which secures the Loan unless and until all amounts outstanding under
the Loan are paid in full in connection with such release.

4.         Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

4.         Costs and Expenses. Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of Administrative Agent and Lenders in
connection with the preparation, execution, delivery and enforcement of this
Amendment, and any other transactions contemplated hereby, including, without
limitation, the reasonable fees and out-of-pocket expenses of legal counsel to
Administrative Agent and Lenders, and Borrower agrees to take such further
action as Administrative Agent shall reasonably request in connection herewith
to evidence the amendments herein contained to the Loan Documents.

5.         Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

6.         Binding; Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto.

7.         Ratification. The Loan Documents, as herein amended, remain in full
force and effect in accordance with their respective terms, and Borrower and
Administrative Agent hereby ratify and affirm the same. Borrower acknowledges
that it is fully obligated under the terms of the Loan Documents, that it has no
offsets or defenses with respect to its obligations thereunder, and that it has
no claims or counterclaims against Administrative Agent or any of the Lenders,
whether related to the Loan or otherwise.

8.         No Novation. Borrower, Administrative Agent, and Lenders hereby agree
that nothing herein or in the other Loan Documents, as modified hereby, shall in
any way waive Administrative Agent’s or Lenders’ rights, powers or remedies
under the Loan Documents; (ii) shall in any way limit, impair or prejudice
Administrative Agent or Lenders from exercising any past, present or future
right, power or remedy from and after the date hereof under the Loan Documents;
and (iii) shall not constitute or be deemed to be a novation of the indebtedness
evidenced and secured by the Loan Documents.

9.         Incorporation of Recitals. The recitals set forth at the beginning of
this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

 

PAGE  5



--------------------------------------------------------------------------------

10.         Conditions Precedent. The conditions precedent to the effectiveness
of this Amendment and the closing the loan modification contemplated by this
Amendment are set forth in that certain Closing Requirements and Checklist –
Third Loan Modification, which lists items required by Administrative Agent for
the closing of said modification of the Loan.

[Remainder of page intentionally left blank]

 

PAGE  6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

BORROWER: WELLS MID-HORIZON VALUE-ADDED FUND I, LLC, a Georgia limited liability
company By:     Wells Investment Management Company, LLC, its Manager   By:  
/s/ Kevin A. Hoover               Kevin A. Hoover               President

[Signatures continued on following page]

 

PAGE  7



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., a national banking association (as
successor by merger to LaSalle Bank National Association), as Administrative
Agent By:   /s/ Lissette Rivera-Pauley         Lissette Rivera-Pauley  
      Vice President         [BANK SEAL]

[Signatures continued on following page]

 

PAGE  8



--------------------------------------------------------------------------------

The undersigned is the sole “Lender” under the Credit Agreement and pursuant to
Section 15.1 of the Credit Agreement hereby consents to the foregoing Amendment.

Executed under seal as of the date of the Amendment.

 

LENDER: BANK OF AMERICA, N.A., a national banking association (as successor by
merger to LaSalle Bank National Association), as Lender By:   /s/ Lissette
Rivera-Pauley          Lissette Rivera-Pauley          Vice President  
       [BANK SEAL]

 

PAGE  9



--------------------------------------------------------------------------------

ANNEX A

LENDERS AND PRO RATA SHARES

 

Lender   Commitment Amount         Pro Rata Share            

Bank of America, N.A.

 

$23,500,000.00

  100%

TOTALS

 

$23,500,000.00

  100%

 

PAGE  10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To:

Bank of America, N.A., as Administrative Agent

Please refer to the Credit Agreement dated as of June 30, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Wells Mid-Horizon Value-Added Fund I, LLC (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

I.         Reports. Enclosed herewith is a copy of the [annual
audited/quarterly] report of the Company as at _______________, 20__ (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.

II.        Financial Tests. The Company hereby certifies and warrants to you
that the following is a true and correct computation as at the Computation Date
of the following ratios and/or financial restrictions contained in the Credit
Agreement. [Please attach all relevant calculations as schedule(s) to this
certificate.]

 

A.    

   Section     11.14.1    Maximum Leverage Ratio (on and after the Financial
Covenant Start Date)                        (1)    Total Debt of the Company and
its Subsidiaries as of the last day of such Fiscal Quarter            $______  
                        (2)   

As of the last day of such Fiscal Quarter, for each Real Property Asset pledged
as Mortgage Collateral, the most current “as is” Appraised Value for each such
Real Property Asset

 

(a)    [Description of Real Property Asset]

(b)    [Description of Real Property Asset]

(c)    [Continue to list Real Property Assets, as applicable]

  

$______

$______

$______

                          (3)    Sum of (2)(a) through (2)(__) – Mortgage
Collateral Asset Value    $______                           (4)    Corporate
Asset Value    $______                           (5)    Sum of (3) and (4)   
$______                           (6)    Ratio of (1) to (8) (expressed as a
percentage)    ______%                           (7)    Maximum allowed
percentage    70.000%                     

B.

   Section 11.14.2    Minimum Net Operating Income to Interest Expense Ratio (on
and after the Financial Covenant Start Date)                                (1)
    Net Operating Income for the Company and its Subsidiaries for     

 

PAGE  11



--------------------------------------------------------------------------------

          such Fiscal Quarter            $______                           (2)
   Aggregate amount of all interest, charges and similar expenses paid by the
Company and its Subsidiaries to a lender (including a Lender under the Credit
Agreement) during such Fiscal Quarter in connection with borrowed money or the
deferred purchase price of assets that are treated as interest in accordance
with GAAP    $______                           (3)    Ratio of (1) to (2)   
______ to 1.00                           (4)    Minimum required ratio (for the
period beginning on the Financial Covenant Start Date and ending on the
twenty-four month anniversary thereof)    1.35 to 1.00                          
(5)    Minimum required ratio (thereafter)    1.50 to 1.00                     

C.    

   Section     11.14.3    Minimum Fixed Charge Coverage Ratio (on and after the
Financial Covenant Start Date)                                (1)    Net
Operating Income for the Company and its Subsidiaries for such Fiscal Quarter   
$______                           (2)    Aggregate amount of all interest,
charges and similar expenses paid by the Company and its Subsidiaries to a
lender (including a Lender under the Credit Agreement) during such Fiscal
Quarter in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP    $______          
                (3)    Aggregate amount of current maturities of that portion of
Debt constituting principal during such Fiscal Quarter    $______             
             (4)    Amount of all cash distributions made by the Company to the
holders of its Capital Securities during such Fiscal Quarter    $______        
                  (5)    Sum of (2), (3) and (4)    $______                     
     (6)    Ratio of (1) to (5)    ______ to 1.00                           (7)
   Minimum required ratio (for the period beginning on the Financial Covenant
Start Date and ending on the twenty-four month anniversary thereof)   
1.15 to 1.00                           (8)    Minimum required ratio
(thereafter)    1.30 to 1.00                     

D.

   Section 11.14.4    Maximum Variable Rate Debt to Total Asset Value Ratio (on
and after the Financial Covenant Start Date)                                (1)
   Total Debt for the Company and its Subsidiaries during such Fiscal Quarter
which accrues interest at a variable (and not a     

 

PAGE  12



--------------------------------------------------------------------------------

          fixed) rate of interest    $______                           (2)   
The aggregate value, as determined in accordance with GAAP, of the Company’s and
its Subsidiaries’ assets (including, without limitation, all Real Property
Assets and all assets included in the calculation of Corporate Asset Value)   
        $______                           (3)    Ratio of (1) to (2) (expressed
as a percentage).    ______%                           (4)    Maximum allowed
percentage    30.000%                     

E.    

   Section     11.14.5    Limitation on Investments (on and after the Financial
Covenant Start Date)                                (1)    Corporate Asset Value
   $______                           (2)   

The aggregate amount of the Company’s and its Subsidiaries investments in:

 

(a) unimproved real property or real property that does not constitute a Real
Property Asset

 

(b) joint ventures not constituting Subsidiaries formed to engage in real estate
activities permitted hereunder

 

(c) real estate development projects

 

(d) any other asset than a Real Property Asset not described in items (a), (b)
or (c) above

  

$______

 

$______

 

$______

 

$______

                          (3)    Sum of (2)(a) through (2)(d)    $______        
                  (4)    Ratio of (3) to (1) (expressed as a percentage)   
______%                           (5)    Maximum allowed percentage    30.000%  
                        (6)    Ratio of (2)(a) to (1) (expressed as a
percentage)    ______%                           (7)    Maximum allowed
percentage    10.000%                           (8)    Ratio of (2)(b) to (1)
(expressed as a percentage)    ______%                           (9)    Maximum
allowed percentage    15.000%                           (10)    Ratio of (2)(c)
to (1) (expressed as a percentage)    ______%                           (11)   
Maximum allowed percentage    15.000%                           (12)    Ratio of
(2)(d) to (1) (expressed as a percentage)    ______%                         

 

PAGE  13



--------------------------------------------------------------------------------

    (13)        Maximum allowed percentage            5.000%

III.         The Company hereby certifies and warrants to you that the following
is a true and correct computation as at the Computation Date of the following
Company Portfolio Requirements contained in the Credit Agreement. [Please attach
all relevant calculations as schedule(s) to this certificate.]

 

A.    

                    (1)        For the period beginning on the Financial
Covenant Start Date, and ending on the twelve month anniversary thereof, are at
least 65% of the Real Property Assets taken as a whole subject to rental or
lease arrangements with tenants or lessees, with occupancy being determined on a
weighted average basis for all of the Mortgage Collateral.            Yes/No    
                      (2)    Thereafter, are at least 75% of the Real Property
Assets taken as a whole subject to rental or lease arrangements with tenants or
lessees, with occupancy being determined on a weighted average basis for all of
the Mortgage Collateral.    Yes/No

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on ______________, 20__.

 

WELLS MID-HORIZON VALUE-ADDED FUND I, LLC, a Georgia limited liability company
By:     Wells Investment Management Company, LLC, Its Manager

By:      Name: Title:

 

PAGE  14